Citation Nr: 0833128	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1939 to December 
1958.

This appeal to the Board of Veterans Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Additional information is required to determine the degree of 
occupational impairment resulting from the veteran's service-
connected disabilities, especially his low back disability.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or 
impairment caused by any disabilities that are not 
service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of at least 70 
percent.  38 C.F.R. § 4.16(a).



It is also possible to receive a TDIU on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is 
determined the veteran is incapable of securing and 
maintaining substantially gainful employment on account of 
his service-connected disabilities, even if he does not meet 
the threshold minimum rating requirements of § 4.16(a).

The veteran has a 50 percent rating for his hearing loss, a 
40 percent rating for his low back disability, a 10 percent 
rating for his chronic prostatitis, and zero percent (i.e., 
noncompensable) ratings for residuals of his right elbow 
fracture and for his left knee disability.  His combined 
disability rating is 70 percent.  38 C.F.R. § 4.25.  
Therefore, he satisfies the threshold minimum percentage 
rating requirements of § 4.16(a) for consideration of a TDIU.

The medical and other records on file, however, do not 
clearly indicate whether the veteran is unemployable as a 
result of his service-connected disabilities or, instead, 
because of his advanced age and other disabilities that are 
not service connected, namely heart disease and 
gastroesophageal reflux disease.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  For example, the report of his May 2006 
VA medical evaluation simply states "not employed" without 
giving any reason or rationale for why he is not working.  

Other evidence in the file consists of statements from the 
veteran and his former employer.  The veteran stated that he 
had not been employed since 1990 when he worked as a barber.  
In listing the reason for being unemployed, he said that his 
back condition prevented him from standing on his feet longer 
than 10 minutes at a time.  The statement from the former 
employer indicates the veteran quit his job as a barber in 
1990 because of "health reasons," without specifically 
indicating what those health reasons entailed.  And to accept 
or reject this lay evidence without a medical opinion would 
require the Board to impermissibly rely on its own medical 
judgment.  See Beaty, 6 Vet. App. at 534-35.



So, unfortunately, the record does not contain a medical 
opinion as to whether the veteran is able to secure and 
maintain substantially gainful employment (physical or 
sedentary) in light of his service-connected disabilities.  
As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. 
App. 326, 331-32 (1991) (citations omitted).  
A VA examination and opinion are therefore needed to fairly 
decide the TDIU claim at issue.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA medical 
examination to determine the effect of 
his service-connected disabilities on his 
employability.  The claims file, 
including a complete copy of this remand, 
must be made available to and thoroughly 
reviewed by the examiner for the 
pertinent medical and other history.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities, either alone or 
in combination, which are:  (1) bilateral 
hearing loss - 50 percent disabling; (2) 
degenerative lumbar spinal stenosis at 
L4-5, as a residual of a fracture - 40 
percent; (3) chronic prostatitis, status 
post transurethral resection of the 
prostate (TURP) - 10 percent; (4) 
residuals of a fracture of the right 
elbow - 0 percent; and 
(5) post-operative internal derangement 
of the left knee with torn medial 
meniscus - also 0 percent.

The examiner must consider the veteran's 
level of education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain substantially gainful employment 
in light of his 
service-connected disabilities (that is, 
without considering any employment 
handicap he may have as a result of 
conditions that are not service 
connected, like his heart disease and 
gastroesophageal reflux disease (GERD)).  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then readjudicate the TDIU claim in 
light of the additional evidence.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


